of the children went to live with appellant for eight months, and during
                that time, the district court determined that appellant had primary
                physical custody of that child, which neither party disputes.
                            After a hearing on the child support motion, the district court
                entered a written order that named respondent the children's primary
                physical custodian, modified appellant's child support obligation,
                determined arrears and adjusted the arrears based on the eight-month
                period that the one child was in appellant's custody, and declined
                appellant's request to deviate his child support obligation downward based
                on his youngest child, health insurance costs, and travel expenses. This
                appeal followed. 2
                            On appeal, appellant first challenges the district court's
                refusal to provide him with a downward deviation in his child support
                obligation based on his responsibilities for his youngest child, health
                insurance costs, and travel expenses associated with visitation.
                Specifically, appellant argues that the district court was required to
                consider the factors set forth in NRS 125B.080(9) to adjust the amount of
                child support owed. Further, appellant contends, without citation to any
                legal authority, that because the district court failed to give an
                explanation for not providing any deviation, and because appellant had
                received a deviation before for his youngest child, he has met the "clearly
                erroneous standard."
                            Under NRS 125B.080(9), the district court must consider
                different factors when adjusting a child support obligation.      See NRS

                      2Appellant does not challenge the child custody arrangement or the
                specific amount of the arrears.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                125B.080(9)(a)    (health    insurance     costs);   NRS      125B.080(9)(e)

                (responsibilities for other children); NRS 125B.080(9)(i) (travel expenses
                associated with visitation). The amount of child support is determined by
                the statutory formula set forth in NRS 125B.070, and the district court
                has limited discretion to deviate from the formula based on the factors
                provided in NRS 125B.080(9). Anastassatos v. Anastassatos, 112 Nev. 317,
                320, 913 P.2d 652, 654 (1996). The district court must support any
                deviation with written factual findings.   Id. Moreover, a district court's
                order concerning child support will not be overturned absent an abuse of
                discretion. Wallace v. Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543
                (1996).
                            Here, the record shows that the district court satisfied NRS
                125B.080(9)'s requirement when it considered appellant's requests to
                deviate from the statutory child support formula at the July 6, 2012,
                hearing. In addition, the court gave the parties the opportunity to brief
                the issues for the court's consideration before the court entered its written
                order. Respondent filed a brief arguing her points for not deviating from
                the child support statutory formula, but appellant did not file a brief. And
                although the district court may have expressed an inclination at the
                hearing to allow a deviation for appellant's youngest child, but then did
                not provide a deviation in its written order, the court did not abuse its
                discretion by doing so. See Rust v. Clark Cnty. Sch. Dist.,    103 Nev. 686,

                688, 747 P.2d 1380, 1382 (1987) (recognizing that a district court may
                reconsider an issue and enter a written decision that differs from the oral
                pronouncement); see also Bd. of Gallery of History v. Datecs Corp., 116
                Nev. 286, 289, 994 P.2d 1149, 1150 (2000) (stating that the district court's
                failure to rule on a request constitutes a denial of the request).

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 Accordingly, we conclude that the district court did not abuse its discretion
                 in not providing appellant any deviation from the statutory support
                 formula. Wallace, 112 Nev. at 1019, 922 P.2d at 543.
                             Next, appellant argues that that the district court's award of
                 child support as of March 2012 was an improper retroactive modification
                 because no motion for child support was pending at that time. Nevada
                 law prohibits retroactive modification of a support order, but a court may
                 apply the modification as far back as the date the modification was
                 requested. Ramacciotti v. Ramacciotti, 106 Nev. 529, 532, 795 P.2d 988,
                 990 (1990). Here, appellant requested the three-year child support review
                 in April 2011, and the parties litigated the issue between April 2011 and
                 July 2012. Further, after respondent was awarded custody of both
                 children in early 2012, she filed an objection to the master's
                 recommendations for support, which notified appellant that the new
                 custody arrangement would be relevant to modifying child support. Thus,
                 appellant was on notice as of April 2011, due to his own request for a child
                 support review, and again in March 2012, based on respondent's objection,
                 that a change in child support might occur. Accordingly, the district court
                 did not abuse its discretion in awarding respondent child support as of
                 March 2012. Wallace, 112 Nev. at 1019, 922 P.2d at 543.
                             Finally, appellant contends that the district court
                 miscalculated the parties' respective gross monthly incomes for the
                 purpose of determining their child support obligations for the period when
                 each party had custody of one of the children and for the period from
                 March 2012 forward when respondent was awarded primary physical
                 custody. See Wright v. Osburn, 114 Nev. 1367, 1368-69, 970 P.2d 1071,
                 1072 (1998) (calculating child support for joint physical custody

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                  arrangements based on the difference in the parties' gross monthly
                  incomes); see also NRS 125B.070(1) (setting forth the noncustodial
                  parent's child support obligation as a percentage of that parent's gross
                  monthly income). NRS 125B.070(1)(a) defines gross monthly income as
                  "the total amount of income received each month from any source,"
                  excluding deductions "for personal income tax, contributions for
                  retirement benefits, [or] contributions to a pension or for any personal
                  expenses." To determine the parties' gross monthly income, the court
                  "may direct either party to furnish financial information or other records,
                  including income tax returns . . .." NRS 125B.080(3).
                              In this case, the district court considered several documents
                  filed by both parties, including the parties' W-2 forms and appellant's
                  Department of Defense Civilian Leave and Earnings Statement.
                  Appellant argues that the district court erred because it failed to consider
                  a W-2 form from respondent's third employer. According to appellant,
                  respondent submitted W-2 forms from Washoe Barton Medical, Surgical
                  Associated of Lake Tahoe, and Carson Valley Medical Center and the
                  district court ignored the Carson Valley Medical Center form. Respondent
                  countered that Washoe Barton Medical and Carson Valley Medical Center
                  were the same employer, and the district court agreed. Appellant also
                  contends that the district court erroneously relied on his Civilian Leave
                  and Earnings Statement rather than his W-2 form, which attributed an
                  approximate $800 per month higher income than his W-2 forms. But
                  respondent contended below that the Civilian Leave and Earnings
                  Statement more accurately established appellant's gross monthly income,
                  because the W-2 form deducted funds for health, dental, and vision
                  insurance, as well as his savings plan deductions, and the district court

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    le
                accepted that contention. Accordingly, we conclude that the district
                court's findings as to the parties' respective incomes are supported by
                substantial evidence, Shydler v. Shydler, 114 Nev. 192, 196, 954 P.2d 37,
                39 (1998); NRS 125B.070(1)(a), and that the district court did not abuse its
                discretion in calculating the child support.   Wallace, 112 Nev. at 1019, 922
                P.2d at 543.
                               For the above reasons, we
                               ORDER the judgment of the district court AFFIRMED.



                                                                               As,
                                                               Hardesty


                                                                                           J.
                                                               Douglas


                                                                        hita
                                                               Cherry


                cc: Hon. James Todd Russell, District Judge
                     Shawn B. Meador, Settlement Judge
                     Jonathan H King
                     Loren Graham
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A